Citation Nr: 0704822	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the residuals for status post avulsion fracture, medial 
malleolus, left ankle, with recurrent sprain.

2.  Entitlement to an initial compensable disability rating 
for patellofemoral syndrome with spurring posterior patella 
of the right knee.

3.  Entitlement to service connection for patellofemoral 
syndrome with degenerative space narrowing of the left knee.  

   
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1976 to October 
1976 and from May 1983 to February 2003.  The veteran also 
has unverified service in the Marine Corps Reserve.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which, in pertinent part, granted 
service connection for status post avulsion fracture medial 
malleolus with recurrent left ankle sprain with a 
noncompensable disability rating (effective March 1, 2003), 
granted service connection for patellofemoral syndrome, with 
spurring posterior patella of the right knee with a 
noncompensable disability rating (effective March 1, 2003), 
and denied service connection for patellofemoral syndrome 
with degenerative space narrowing of the left knee.  In an 
increased rating claim, a claimant is presumed to be seeking 
the maximum amount permitted by law.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board notes that the veteran relocated 
to Eunice, Missouri, and the veteran's claims were 
transferred to the RO in St. Louis, Missouri.

It is necessary to clarify the issues on appeal.  The Board 
notes that the veteran did not file a timely notice of 
disagreement (NOD) within one year of the RO's March 2003 
rating decision which, in pertinent part, granted service 
connection for benign prostatic hypertrophy and assigned a 
noncompensable disability rating.  See 38 C.F.R. § 20.302 
(2006).  Consequently, the RO has characterized the veteran's 
VA Form 9, Appeal To Board of Veterans' Appeals filed in June 
2004, which expressed the veteran's desire to appeal the 
noncompensable disability rating for benign prostatic 
hypertrophy as an increased rating claim.  Accordingly, this 
claim is not before the Board at this time.
   



FINDINGS OF FACT

1.  The veteran's left ankle disorder is manifested by 
arthritis and moderate limitation of motion, with no evidence 
of malunion, ankylosis, or astragalectomy.

2.  The veteran's right knee disorder is manifested by 
arthritis and complaints of pain and no more than slight 
limitation of motion, with no evidence of nonunion or 
malunion of the tibia and fibula with a knee or ankle 
disability, ankylosis, subluxation or lateral instability, or 
genu recurvatum.    

3.  The veteran was diagnosed with degenerative joint space 
narrowing at the left patellofemoral joint during his period 
of active military service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for status post 
avulsion fracture medial malleolus, left ankle, with 
recurrent sprain are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2006).

2.  Since the effective date of service connection, the 
schedular criteria for the assignment of a compensable rating 
for the veteran's patellofemoral syndrome with spurring 
posterior patella of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5024, 5260, 5261, 5262 (2006). 

3.  The veteran is entitled to service connection for 
patellofemoral syndrome with degenerative space narrowing of 
the left knee.  38 U.S.C.A. §§ 1110, 1131, and 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.304(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Disability ratings generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

This appeal is from the initial noncompensable disability 
rating assigned for the residuals for status post avulsion 
fracture medial malleolus, left ankle, with recurrent sprain 
and for the initial noncompensable disability rating assigned 
for patellofemoral syndrome with spurring posterior patella 
of the right knee upon the award of service connection.  
Accordingly, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the ratings may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

II. Residuals of left ankle fracture  

At the October 2002 VA examination, the veteran reported that 
he has had multiple ankle sprains during military service.  
He claims that he has had five major sprains on each ankle 
over the past 15 years.  He claims that he now gets a minor 
strain maybe once or twice a month.  He has been in receipt 
of a noncompensable disability rating for the residuals for 
status post avulsion fracture medial malleolus, left ankle, 
with recurrent sprain since the effective date of service 
connection on March 1, 2003.  

The veteran's residuals for status post avulsion fracture 
medial malleolus, left ankle, with recurrent sprain are rated 
at 0 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate limitation of motion.  A maximum 20 percent 
rating is assigned for marked limitation of motion.  Normal 
range of ankle motion is identified as dorsiflexion of 0 to 
20 degrees and plantar flexion of 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2006).

Findings on recent VA orthopedic examinations discussed below 
indicate that the veteran is entitled to a 10 percent rating 
in light of limitation of motion testing which indicates 
moderate limitation of motion.

The October 2002 VA medical examination report indicates no 
limitation of motion in the left ankle.  The examiner found 
dorsiflexion of the left ankle at 0 to 20 degrees and plantar 
flexion at 0 to 45 degrees.  The examiner found no 
abnormalities on inspection and palpation.  There was no 
undue laxity of the joints and no pain or crepitation during 
range of motion testing.  The X-rays conducted in conjunction 
with the October 2002 examination indicate degenerative 
spurring of the medial malleolus.

The VA examination conducted in March 2004 indicates that the 
veteran has moderate limitation of motion of the left ankle.  
The examiner found that left dorsiflexion was 0 to 10 
degrees, and plantar flexion was 0 to 30 degrees.  The 
examiner noted that inversion and eversion were non-painful 
with some increased flexibility.  The examiner did indicate 
that there was a strong click at the left lateral malleolus.  
There was no effusion, no warmth, or erythema noted on either 
ankle.  The examiner diagnosed the veteran as having minimal 
bony hypertrophic changes of the left ankle that was not 
unusual for the patient's age. 

In light of range of motion testing at the March 2004 VA 
examination which indicates that dorsiflexion of the left 
ankle was to 10 degrees which is 10 degrees below normal and 
plantar flexion was to 30 degrees which is 15 degrees below 
normal, a 10 percent disability rating is warranted for 
moderate limitation of motion since the effective date of 
service connection.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2006).  After considering all reasonable doubt in favor of 
the veteran the Board finds that a 10 percent rating is 
warranted for status post avulsion fracture medial malleolus, 
left ankle, with recurrent sprain.  A 20 percent disability 
rating is not warranted because there is no evidence of 
marked limitation of motion or any indication of pain on 
motion or functional impairment. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's left ankle.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).     

Here, the objective medical evidence of record does not show 
functional loss due to painful motion, weakened movement, 
excess fatigability, incoordination or pain on movement.  At 
the October 2002 VA examination, the veteran reported that he 
wears a brace when he does any prolonged activities or a long 
run.  He reported that his ankles seem to be very unstable 
and roll on uneven ground easily.  The examiner found that 
the veteran's gait and stance were normal, including heel and 
toe walking.  The examiner also found that he is able to 
perform repetitive squatting, as well as alternative leg 
hopping without difficulty.  There was no pain or crepitation 
with these maneuvers.    

While at the March 2004 VA examination the veteran complained 
of pain on motion, there was no evidence of pain during range 
of motion testing.  He reported that he does not use any 
braces or canes or corrective shoes; however, he did report 
that he will occasionally wear a brace when he is wearing 
dress shoes.  The examiner reported that inversion and 
eversion were non-painful with some increased flexibility 
noted.  There was no effusion, no warmth, or erythema noted 
on either ankle.  The examiner did note that there was a 
noted strong click at the left lateral malleolus.    

The Board concludes that in conjunction with the abnormal 
findings discussed more fully above, a 10 percent rating 
adequately compensates the veteran for his left ankle 
disability.  While the veteran had subjective complaints of 
functional limitations due to pain and instability, the VA 
examination reports of record did not indicate that the 
veteran had functional limitations due to his left ankle 
disability.  In fact, the VA examinations of record do not 
indicate that the veteran had any pain during range of motion 
testing.  Consequently, a higher rating is not warranted in 
light of DeLuca considerations because there is no objective 
evidence that the veteran experiences functional limitations 
or pain due to his service-connected disability.

The Board notes that the March 2004 VA examination report 
indicates minimal bony hypertrophic changes in the left 
ankle.  DC 5003 applies to any limitation of motion caused by 
arthritis, but is only applicable where the limitation of 
motion does not otherwise reach a compensable level.  38 
C.F.R. § 4.71a, DC 5003.  This is not the case here.     

This does not end the inquiry in this case.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The Board has considered rating the veteran's ankle 
disability under other diagnostic codes for rating ankle 
disorders.  Since the findings on the exams do not include 
ankylosis, malunion, or astragalectomy, DC 5270 and DC's 
5272-5274 are not for application.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 10 
percent schedular rating, but no higher.  The Board 
considered assigning the veteran a rating higher than 10 
percent, but the preponderance of the evidence is against the 
assignment of a higher rating.  

III. Increased rating right knee

The veteran's patellofemoral syndrome with spurring posterior 
patella of the right knee is rated at 0 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5262-5024.  
He essentially contends that the symptomatology associated 
with his right knee disorder is more severe than is 
contemplated by the currently assigned rating.

Impairment of the tibia and fibula of a leg (knee) is rated 
10 percent when there is malunion of the tibia and fibula 
with a slight knee or ankle disability, 20 percent when there 
is malunion of the tibia and fibula with a moderate knee or 
ankle disability, 30 percent when there is malunion of the 
tibia and fibula with a marked knee or ankle disability, and 
40 percent when there is nonunion of the tibia and fibula 
with loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2006).

In this instance, the VA examination reports dated October 
2002 and March 2004 did not indicate malunion or nonunion of 
the tibia and fibula.  Accordingly, a compensable disability 
rating is not warranted pursuant to Diagnostic Code 5262.  
The Board notes that even if the evidence of record indicated 
that a compensable rating was warranted pursuant to 
Diagnostic Code 5262 for an ankle disability, separate 
ratings could not be awarded for limitation of motion of the 
veteran's left ankle and under Diagnostic Code 5262 because 
of the prohibition of pyramiding under 38 C.F.R. § 4.14 
(2006).  However, the higher of two evaluations could be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  See 38 C.F.R. § 4.7 (2006).  

The veteran's right leg disability is also rated 
noncompensable under Diagnostic Code 5024 for Tenosynovitis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2006).  Diagnostic 
Codes 5013 through 5024 provide: "The diseases under 
diagnostic codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout which will be rated under 
diagnostic code 5002."   
  
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.  
Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 
09-04, 69 Fed. Reg. 59990 (2004).  

The March 2004 VA examination report indicates minimal bony 
hypertrophic changes of the right knee as confirmed by the X-
rays conducted in conjunction with the VA examination.  This 
is consistent with the other medical evidence of record.  
Consequently, a 10 percent rating will be warranted if there 
is evidence of limitation motion in the veteran's right knee 
joint and if a compensable rating is not otherwise warranted 
under the relevant diagnostic codes for limitation of motion 
of the knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The medical evidence of record does not document right knee 
motion limited to a degree warranting assignment of a 
compensable rating pursuant to Diagnostic Codes 5260 and 
5261.  In order to be eligible for a compensable evaluation, 
the veteran's flexion would need to be limited to 45 degrees 
or his extension limited to 10 degrees.  Neither has been 
shown on any of the VA examinations of record.  The October 
2002 VA examination report indicates that there was normal 
range of motion of the right knee.  Range of motion testing 
at the March 2004 VA examination indicates that range of 
motion of the right knee was to 108 degrees with no 
indication that extension was limited to 10 degrees.  
Accordingly, a compensable rating is not warranted for 
limitation of motion in accordance with Diagnostic Codes 5260 
and 5261.

However, a 10 percent rating is warranted under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a.  The medical evidence of 
record confirms the presence of arthritis in the right knee 
joint and the evidence of record also shows that the veteran 
had some limitation (though not to a degree compensable under 
Codes 5260 and 5261) of flexion with complaints of pain.  
Flexion was, at most, limited to 108 degrees.  With both X-
ray evidence of arthritis in the right knee, some limitation 
in full flexion of the knee, and complaints of pain, a 10 
percent rating is warranted under Code 5003.  38 C.F.R. § 
4.71a.

The Board has examined the provisions of 38 C.F.R. §§ 4.40,  
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the  
veteran's right knee joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).     

The Board has considered the veteran's complaints of pain 
during impact activities at the October 2002 VA orthopedic 
examination.  At the October 2002 examination, he complained 
of pain around the joint and infrapatellar areas.  He 
explained that they tend to pop when he twists them; however, 
he denies that they swell or lock at any time.  At the March 
2004 VA orthopedic examination, the veteran reported pain, 
weakness, swelling, and with cold weather increased 
difficulty with flaring.  He explained that he is on Celebrex 
and from time to time and will also use codeine for pain 
relief in his knees.  While the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Here, the objective medical evidence of record does not show 
significant functional loss due to painful motion, weakened 
movement, excess fatigability, incoordination or pain on 
movement.  At the October 2002 VA examination, the examiner 
found that the veteran's gait and stance were normal, 
including heel and toe walking.  The examiner also found that 
the veteran is able to perform repetitive squatting, as well 
as alternative leg hopping without difficulty.  While the 
examiner found minor infrapatellar tenderness, there were no 
other findings on inspection or palpation.  There was no 
finding of painful motion.  The examiner diagnosed the 
veteran as having bilateral patellofemoral syndrome and 
spurring of the posterior patella of the right knee with 
residuals of infrapatellar tenderness.  

The March 2004 VA examination also does not indicate 
significant functional loss due to his right knee disorder.  
Orthopedic testing indicates that twisting motion was 
extremely uncomfortable for the veteran.  There was no noted 
laxity or instability.  The examiner did note that there was 
a marked click positive on the right side.  No marked 
crepitus or grinding was noted.  In addition, there was no 
effusion, no warmth, or erythema noted on the right knee.     

The Board concludes that a rating in excess of 10 percent is 
not warranted for the veteran's right knee disability in 
light of functional limitations.  While the veteran had 
subjective complaints of pain, weakness, and swelling, the VA 
examination reports of record did not indicate that the 
veteran had significant functional limitations due to his 
right knee disability.  While the examiner at the March 2004 
examination indicates that twisting motion was extremely 
uncomfortable for the veteran, there is no objective evidence 
to indicate that this causes any functional limitations.  
Consequently, a higher rating is not warranted in light of 
DeLuca considerations because there is no objective evidence 
that the veteran experiences significant functional 
limitations due to his service-connected disability.  In 
addition, the Board finds that a 10 percent rating adequately 
compensates the veteran for any functional limitation caused 
by his right knee disability.    

This does not end the inquiry in this case.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General 
Counsel has provided guidance concerning increased rating 
claims for knee disorders.  The General Counsel stated that 
compensating a claimant for separate functional impairment 
under Diagnostic Code 5257 and 5003 does not constitute 
pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
Additionally, in VAOPGCPREC 9-98, the VA General Counsel held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
It is necessary, then, to determine whether the veteran has 
instability of the right knee that would warrant a separate 
rating.

While the examiner at the March 2004 examination indicates 
that twisting motion was extremely uncomfortable for the 
veteran, there is no evidence suggesting instability of the 
right knee.  The October 2002 VA orthopedic examination 
report did not indicate instability.  The examiner found 
negative drawer test and McMurray test.  The March 2004 VA 
examination report also did not indicate the presence of 
instability.  The examiner noted that there was no 
instability or laxity in the right knee.  Therefore, in light 
of the fact that the VA examinations of record that do not 
indicate the presence of instability, the weight of the 
evidence is against a separate rating for instability under 
Diagnostic Code 5257 for right knee joint instability.  See 
38 C.F.R. § 4.71a, Codes 5257 (2006).  

The Board notes that no other symptoms referable to the right 
knee are clinically shown.  Thus, a higher or separate rating 
is not warranted.  See 38 C.F.R. § 4.71a, Codes 5256-5263 
(2006).

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 10 
percent schedular rating, but no higher.  The Board 
considered assigning the veteran a rating higher than 10 
percent, but the preponderance of the evidence is against the 
assignment of a higher rating.  

IV. Service connection for left knee  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a  showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish direct 
service connection for a disorder, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)). 

The first question that must be answered is whether the 
veteran had a chronic left knee disorder before entering 
service.  The Board finds that he did not.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

Here, in the March 2003 decision, the RO found that the 
veteran had underwent corrective surgery of the left knee in 
1978 prior to his entry into active military service because 
it was noted in the veteran's December 1982 Report of Medical 
History and enlistment examination report.  The RO then 
denied this claim, in part, because there is no evidence that 
this condition was treated or aggravated in any way while he 
was on active duty.  

While the veteran's Report of Medical History filled out in 
conjunction with the December 1982 entrance examination 
report shows that the veteran had calcium removed from a 
tendon on the left leg in 1978, there is no indication that 
he suffered any chronic left knee disorder after the 
operation.  In fact, the December 1982 enlistment examination 
report indicates that the X-rays conducted at the time of the 
examination were negative for any left knee abnormality.  
There was also no indication of arthritis, limitation of 
motion, or any other left knee abnormality noted in the 
December 1982 entrance examination report.  The only 
abnormality listed on the entrance examination was the 
surgical scar on the left knee.  Accordingly, the Board finds 
that the veteran is entitled to the presumption of soundness 
as to a left knee disorder, and there is no clear and 
unmistakable evidence of record to rebut that presumption.  
Without medical documentation that the veteran was diagnosed 
with a chronic left knee disorder at entry into active 
military service or some other objective evidence to indicate 
that that the veteran had a chronic left knee abnormality 
after the 1978 operation,  the Board has no basis upon which 
to reach a conclusion that he entered service with a 
preexisting pathology.  38 C.F.R. § 3.304(b)(2); see Miller 
v. West, 11 Vet. App. 345, 348 (1998) (A bare conclusion, 
even one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness).  

In light of the fact that the medical evidence indicates that 
the veteran was diagnosed with a chronic left knee disorder 
during the veteran's period of active military service, the 
Board finds that his claim for service connection for a left 
knee disorder must be granted.  See 38 C.F.R. § 3.303(a) 
(Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces). 

The veteran underwent a VA examination in October 2002 before 
his official discharge from military service in February 
2003.  The October 2002 VA examination report indicates that 
after the examiner reviewed the X-ray results, (the X-rays 
were taken in conjunction with the examination), he opined 
that the veteran's left knee had minimal degenerative joint 
space narrowing at the patellofemoral joint.  This diagnosis 
was confirmed at the March 2004 VA examination.

In light of the fact that the veteran's degenerative 
arthritis developed during active duty service and in view of 
the fact that the veteran was diagnosed with degenerative 
arthritis at the March 2004 VA examination, the Board finds 
that the evidence is in support of the veteran's claim for 
service connection.  Accordingly, the Board finds that the 
veteran developed patellofemoral syndrome with degenerative 
space narrowing of the left knee, as a result of his military 
service.

V. Veterans Claims Assistance Act



With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letters dated in August 2003 and April 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although these letters were not 
sent prior to initial adjudication of the veteran's claims, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claims were readjudicated 
and a statement of the case (SOC) was provided to the veteran 
in April 2004 and a supplemental statement of the case was 
provided to the veteran in March 2006.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  The April 2005 letter 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims.    

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As to 
the veteran's increased ratings claims, his service 
connection claims were granted, disability ratings and 
effective dates were assigned pursuant to the March 2003 RO 
decision.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).

As discussed above, service connection is being granted for 
patellofemoral syndrome with degenerative space narrowing of 
the left knee.  Since this is a full grant of the benefit 
sought on appeal, any deficiency of notice as to the 
requirements was clearly not prejudicial to the veteran's 
service connection claim.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent requested and available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the veteran's 
medical records from the Marine Corps Reserve were not 
obtained by the RO, these records would have little 
evidentiary value because they pertain to the medical 
treatment he received while he was in the Marine Corps 
Reserve from 1975 to 1983.  In this instance, the veteran's 
increased evaluation claims relate to the condition of the 
veteran's service-connected disorders from the date of 
service connection, which is March 1, 2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim or claims, as defined 
by law.  The veteran was accorded VA examinations in October 
2002 and March 2004.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim or claims be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The October 2002 and March 2004 VA examination 
reports are thorough and adequate upon which to base a 
decision.

While in the Appellant's Brief dated in January 2007 the 
veteran's representative argues that an additional medical 
examination is necessary for a current assessment of the 
veteran's service-connected disabilities, the Board notes 
that the RO attempted to schedule the veteran for additional 
VA medical examinations in December 2005 and February 2006.  
However, the record indicates that in December 2005 the 
veteran notified the RO that he would be out of the country 
until February 2006 and would be unable to attend the 
December 2005 VA examination.  In addition, the veteran 
notified the RO in February 2006 that he would be unable to 
attend a VA examination scheduled for February 2006 because 
he was serving as a contract worker in Iraq until May 2006.  
In light of the fact that there is no indication on the 
record that the veteran attempted to contact the RO to set up 
an additional VA examination after returning to the United 
States, if he indeed has returned to the United States, and 
in view of the fact that the RO repeatedly attempted to set 
up another VA examination, the Board finds that the duty to 
provide an examination in this case has been met.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


ORDER

Entitlement to an initial 10 percent disability rating for 
status post avulsion fracture medial malleolus, left ankle, 
with recurrent sprain is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to an initial 10 percent disability rating for 
patellofemoral syndrome with spurring posterior patella of 
the right knee is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to service connection for patellofemoral syndrome 
with degenerative space narrowing of the left knee is 
granted.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


